Exhibit 21.1 UNIFI, INC. SUBSIDIARIES Name Jurisdiction of Incorporation or Organization Unifi Percentage of Voting Securities Owned Unifi Switzerland GmbH (“USG”) Switzerland 100% - Unifi, Inc. Unifi Holding 1, BV (“UH1”) Netherlands 100% - USG Unifi Holding 2, BV (“UH2”) Netherlands 100% - UH1 Unifi Holding 3, BV (“UH3”) Netherlands 100% - UH2 Unifi Central America Holding, SRL (“UCAH”) Barbados 100% - UH2 Unifi Textiles Holding, SRL (“UTH”) Barbados 100% - UH2 Unifi do Brasil, Ltda Brazil 99.99% - UH1 .01% - UMI Unifi Manufacturing, Inc. (“UMI”) North Carolina 100% - Unifi, Inc. Unifi Textured Polyester, LLC North Carolina 100% - UMI Unifi Kinston, LLC North Carolina 100% - UMI Unifi Sales & Distribution, Inc. North Carolina 100% - Unifi, Inc. Unimatrix Americas, LLC North Carolina 100% - UMI Unifi Latin America, S.A.S. Colombia 100% - USG See4 Process Improvement Solutions, LLC North Carolina 100% - UMI Unifi Textiles (Suzhou) Co. Ltd. P.R. China 100% - UTH Unifi Central America, Ltda. de CV El Salvador 99% - UCAH 1% - UH2 Unifi Europe Limited England and Wales 100% - UH2 Repreve Renewables, LLC Delaware 60% - UH3 Unifi Textiles Colombo (Private) Limited Sri Lanka 100% - USG
